DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device” and “a service tool” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Please note that claim 1 recites, “receiving and storing by the device, a hash key from the permissioned blockchain, the hash key based on the storing”. It is not clear how a hash key can be (generated or derived) based on storing. Clarification/correction is required.
Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject rendering the cryptographic keys unavailable” and it is not clear how storing a hash key in a device could make cryptographic keys in the device unavailable. Clarification/correction is required. 
For prior art rejection/evaluation, examiner will interpret above limitations as best understood by the examiner based on disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guin et al. (U. Guin, P. Cui and A. Skjellum, "Ensuring Proof-of-Authenticity of IoT Edge Devices Using Blockchain Technology," 2018 IEEE International Conference on Internet of Things (iThings) and IEEE Green Computing and Communications (GreenCom) and IEEE Cyber, Physical and Social Computing (CPSCom) and IEEE Smart Data (SmartData), Halifax, NS, Canada, 07/30/2018, pp. 1042-1049, doi: 10.1109/Cybermatics_2018.2018.00193, filed as an IDS reference on 1/7/2020), hereinafter, “Guin” in view of Alas et al. (US 2018/0189312 A1), hereinafter, “Alas” and further in view of Berdy et al. (US 2018/0109395 A1), hereinafter, “Berdy”.
Regarding Claim 1, Guin discloses a method for commissioning a device to an Internet of Things (IoT) Hub using a permissioned blockchain, the method comprising:
preparing a device for commissioning, the preparing including providing the device with meta-information and a set of cryptographic keys (See, Page 1044, Column 1, last paragraph-Column 2, 1st paragraph, “Every device fabricated by the by the authentic manufacturer will be equipped with a public ID (serial number) and a private ID, which can be generated from an SRAM PUF…The ledger for BG contains the public ID, hash value of the private ID, plus relevant information (not shown in the figure) for identifying the manufacturer”, Note: examiner is interpreting the public ID as meta-information and private ID as a cryptographic key);
initializing the device, the initializing configured to facilitate communication with a permissioned blockchain by a trusted user (Page 1045, Column 2, “Generally, trusted local administrator manage the IoT system and have the privilege to add an edge device into the network. In addition, a local administrator can hold one or multiple trusted devices, and only these devices are able to register an authentic edge device into the local identity Blockchain data set, BL”); 
storing at least a portion of the meta-information in the permissioned blockchain (See, Page 1044, Fig. 2, public IDs are stored on the blockchain and also see Page 1043, column 1 for permissioned blockchain);
G data set with the public device ID (e.g., B2 shown in Figure 2) of an edge device, and retrieves the hash of the private ID (e.g., HIDB2) and if the verifying is successful, communicating device information to a controller to enable the commissioning (See, Page 1046, Column 1, “This new device is now added to the IOT system and directly communicates with a gateway”).
In the system of Guin, the public ID is used to query the block chain as a result Guin does not explicitly disclose receiving and storing by the device, a hash key from the permissioned blockchain, the hash key based on the storing; connecting to the device via a service tool to obtain the hash key; verifying the hash key with the permissioned block chain; and if the verifying is successful, communicating device information to a cloud service, the cloud service in communication with the IoT Hub to enable the commissioning.
However computing the block key or hash key for the block in the blockchain is well known. Alas discloses receiving and storing by a device, a hash key from a blockchain, the hash key based on the storing (See, Paragraphs 0032 and 0055, “receipt”), connecting to the device via a service tool to obtain the hash key verifying the hash key with the block chain (See, Paragraphs 0055 and 0056, validating the receipt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use, in the system of Guin, hash key (block identifiers) which are received and stored by a device upon storing data on the blockchain so that the device could simply provide the hash key (block identifier) to the 
Berdy discloses upon verifying a device, communicating device information to a cloud service, the cloud service in communication with a IoT Hub to enable the commissioning (See, Paragraphs 0003 and 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate, in the system of Guin, device information to a cloud service, the cloud service in communication with a IoT Hub to enable the commissioning so that IoT device could be provisioned to any IoT hub on the cloud (See, Bready, Paragraphs 0003 and 0004).
Regarding Claim 17, Guin discloses a system for commissioning a device to Internet of Things (IoT) Hub using a permissioned blockchain, the system comprising: 
a permissioned blockchain (See, Page 1043, Column 1, “locally permissioned” blockchain infrastructure); 
a device, the device including meta-information and a set of cryptographic keys (See, Page 1044, Column 1, last paragraph-Column 2, 1st paragraph, “Every device fabricated by the by the authentic manufacturer will be equipped with a public ID (serial number) and a private ID, which can be generated from an SRAM PUF…The ledger for BG contains the public ID, hash value of the private ID, plus relevant information (not shown in the figure) for identifying the manufacturer”, Note: examiner is interpreting the public ID as meta-information and private ID as a cryptographic key), the device configured to facilitate communication with a permissioned blockchain by a trusted user (Page 1045, Column 2, “Generally, trusted local administrator manage the IoT system 
wherein at least a portion of the meta-information is stored in the permissioned blockchain (See, Page 1044, Fig. 2, public IDs are stored on the blockchain and also see Page 1043, column 1 for permissioned blockchain); 
a service tool in operable communication with the device and the permissioned blockchain, the service to configured for verifying the hash key with public ID (See, Page 1045, Column 1, step 1, “The authenticator queries the global Blockchain BG data set with the public device ID (e.g., B2 shown in Figure 2) of an edge device, and retrieves the hash of the private ID (e.g., HIDB2) and if the verifying is successful, communicating device information to a controller to enable the commissioning (See, Page 1046, Column 1, “This new device is now added to the IOT system and directly communicates with a gateway”).
In the system of Guin, the public ID is used to query the block chain as a result Guin does not explicitly disclose receiving and storing by the device, a hash key from the permissioned blockchain, the hash key based on the storing; connecting to the device via a service tool to obtain the hash key; verifying the hash key with the permissioned block chain; and if the verifying is successful, communicating device information to a cloud service, the cloud service in communication with the IoT Hub to enable the commissioning.
However computing the block key or hash key for the block in the blockchain is well known. Alas discloses receiving and storing by a device, a hash key from a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use, in the system of Guin, hash key (block identifiers) which are received and stored by a device upon storing data on the blockchain so that the device could simply provide the hash key (block identifier) to the authenticator which could simply query the blockchain in order to easily and quickly locate the corresponding block for verification.
Berdy discloses upon verifying a device, communicating device information to a cloud service, the cloud service in communication with a IoT Hub to enable the commissioning (See, Paragraphs 0003 and 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate, in the system of Guin, device information to a cloud service, the cloud service in communication with a IoT Hub to enable the commissioning so that IoT device could be provisioned to any IoT hub on the cloud (See, Bready, Paragraphs 0003 and 0004).
Regarding Claims 2 and 18, rejections of claims 1 and 18 are incorporated and the combination of Guin, Alas and Berdy further discloses wherein the meta-information includes at least a device identification (See, Guin, Page 1044, Column 1, last paragraph-Column 2, 1st paragraph, “public ID”).
Regarding Claim 3, the rejection of claim 1 is incorporated and the combination of Guin, Alas and Berdy further discloses wherein the cryptographic keys include at nd column, section 2 and Page 1044, Column 1, last paragraph-Column 2, 1st paragraph). 
Regarding Claims 4 and 19, rejections of claims 1 and 17 are incorporated and the combination of Guin, Alas and Berdy further discloses wherein the initializing includes verifying permissions for a trusted user/the device with the permissioned blockchain (See, Guin, Page 1043, 1st Column, last paragraph and Page 1047, last paragraph- Page 1048, 1st paragraph).
Regarding Claim 5, the rejection of claim 1 is incorporated and the combination of Guin, Alas and Berdy further discloses wherein the meta-information stored in the permissioned blockchain is sufficient to enable the commissioning to the IoT Hub (See, Guin, Page 1043, 2nd Column, Section 1).
Regarding Claim 6, the rejection of claim 1 is incorporated and the combination of Guin, Alas and Berdy further discloses wherein storing is in a single block of the permissioned blockchain (See, Guin, Page 1043, 1st Column, Paragraph 2).
Regarding Claim 7, the rejection of claim 1 is incorporated and the combination of Guin, Alas and Berdy further discloses wherein the hash key is generated based on the meta-information and the cryptographic keys (See, Alas, Paragraph 0055, receipt includes the hash of the respective event and Guin discloses event comprising storing the meta-information and the hash of the cryptographic key, Note: As the feature of hash key (receipt) has been combined in the rejection of claim 1 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 1).
Claims 8 and 20, rejections of claims 1 and 17 are incorporated and the combination of Guin, Alas and Berdy does not explicitly discloses wherein the hash key is stored in the device rendering the cryptographic keys unavailable (See, Alas, Paragraphs 0055 and 0056, validating the receipt using hash key stored in the device instead of the public ID as combined in the rejection of claims 1 and 17).
Regarding Claim 11, the rejection of claim 1 is incorporated and the combination of Guin, Alas and Berdy further discloses terminating the method if at least one of the hash key is not available on the device or the hash key is not verified by the permissioned blockchain (See, Guin, Page 1047, 1st paragraph as combined with hash key from Alas and Alas, Paragraph 0056, Note: As the feature of hash key (receipt) has been combined in the rejection of claim 1 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 1).
Regarding Claim 12, the rejection of claim 1 is incorporated and the combination of Guin, Alas and Berdy further discloses wherein the verifying is successful if the hash key stored on the device matches the hash key store in the permissioned blockchain (See, Guin, Page 1047, 1st paragraph as combined with hash key from Alas and Alas, Paragraph 0056, Note: As the feature of hash key (receipt) has been combined in the rejection of claim 1 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 1).
Regarding Claims 15, the rejection of claim 1 is incorporated and the combination of Guin, Alas and Berdy further discloses wherein the blockchain includes rules for verifying permissions of at least a trusted user and the service tool (See, Guin, Page 1047, last paragraph- Page 1048, 1st paragraph).
Claim 16, the rejection of claim 1 is incorporated and the combination of Guin, Alas and Berdy further discloses wherein an operator of the service tool and the trusted user are the same (See, Guin, Page 1043, 2nd Column, section 2 and Page 1045, 2nd Column, Section B).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guin in view of Alas and Berdy and further in view of Patil et al. (US 2019/0372834 A1), hereinafter, “Patil”.
Regarding Claim 9, the rejection of claim 1 is incorporated and the combination of Guin, Alas and Berdy does not explicitly disclose wherein the connecting includes executing an application installed on the service tool configured to facilitate communication with at least one of the device, the permissioned blockchain, and a cloud service.
Patil discloses IOT provisioning system wherein connecting includes executing an application installed on a service tool configured to facilitate communication with at least one of the device, the permissioned blockchain, and a cloud service (See, Paragraphs 0003 and 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to execute, in the system of Guin, Alas and Berdy, an application installed on a service tool configured to facilitate communication with at least one of the device, the permissioned blockchain, and a cloud service as taught by Patil to facilitates interoperability between different managing devices and applications using a common and standardized access interface to the information for the IoT device (See, Patil, Paragraph 0003).
Claim 10, the rejection of claim 9 is incorporated and the combination of Guin, Alas, Berdy and Patil further discloses wherein the connecting includes permissioned communication with the permissioned block chain (See, Guin, Page 1047, last paragraph- Page 1048, 1st paragraph).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guin in view of Alas and Berdy and further in view of Chow et al. (US 2018/0091506 A1), hereinafter, “Chow”.
Regarding Claim 14, the rejection of claim 1 is incorporated and the combination of Guin, Alas and Berdy does not explicitly disclose notifying the service tool if the commissioning is successful.
Chow discloses notifying a service tool if the commissioning is successful (See, Paragraphs 0033 and 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to notify, in the system of Guin, Alas and Berdy, a service tool if the commissioning is successful as taught by Chow to facilitating a performance of operations consistent with one or more services that are available for provisioning to the IoT device (See, Chow, Paragraph 0033).

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brock (US 2019/0306232 A1).
Won et al. (US 2018/0183587 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/YOGESH PALIWAL/Primary Examiner, Art Unit 2435